ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Southern Border Constructors                   ) ASBCA No. 62584
                                               )
Under Contract No.    W9126G-19-D-0020         )

APPEARANCES FOR THE APPELLANT:                    Aron C. Beezley, Esq.
                                                  Sarah S. Osborne, Esq.
                                                  Alex G. Thrasher, Esq.
                                                   Bradley Arant Boult Cummings LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Alexandria P. Tramel, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is hereby dismissed without
prejudice pursuant to Board Rule 18. Unless either party or the Board acts to reinstate
the appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

      Dated: October 6, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62584, Appeal of Southern Border
Constructors, rendered in conformance with the Board’s Charter.

      Dated: October 6, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2